          Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO SEAL
               OCTOBER 1, 2020 HEARING TRANSCRIPT

        State Defendants fail to meet their high burden to conceal critically-

important information from the Plaintiffs themselves in this case and the public.

Plaintiffs, and all other Georgia voters, have a compelling and presumptive interest

in understanding the circumstances that unlawfully burden or possibly even

eviscerate their right to vote. State Defendants offer no evidence to support their

claim that anything they seek to seal meets the exacting standard to do so. They

provided no declaration from Dr. Coomer or anyone else at Dominion, from any

election official or election security expert, or, frankly, from anyone at all. They

offer merely the vague ipse dixit of their counsel that much of Dr. Coomer’s

testimony—under questioning by this Court and Plaintiffs’ counsel—must be

concealed from the Plaintiffs themselves and the public. The Court should deny

the motion and publicly release the full transcript at its earliest convenience.

                                           1
        Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 2 of 9




                                   ARGUMENT

      “Once a matter is brought before a court for resolution, it is no longer solely

the parties’ case, but also the public’s case.” See Brown v. Advantage Eng’g, Inc.,

960 F.2d 1013, 1016 (11th Cir. 1992). “Absent a showing of extraordinary

circumstances,” court records, and particularly hearing transcripts, “must remain

accessible to the public.” Id. State Defendants have not met—and cannot—meet

this extraordinary burden in a case of such important public interest as this. This

case involves what the U.S. Supreme Court has emphasized is the most

fundamental of all constitutional rights, the right from which all others flow: the

right to vote. The information State Defendants seek to hide from the public bears

directly on the election system they seek to force upon Plaintiffs and other voters

across the State. This case is the public’s case, and they have a right to know what

is happening with Georgia’s fundamentally flawed BMDs and what State

Defendants seek to hide from them. So do the Plaintiffs themselves.

      State Defendants’ own cited authorities confirm the clear impropriety of

their motion. They cite Romero v. Drummond Co., Inc., 480 F.3d 1234 (11th Cir.

2007) to support their contention that some unspecified privacy interests

(belonging to Dominion, not State Defendants) somehow would be harmed by

disclosure here. (Def.’s Mot. to Seal, Dkt No. 933 at 3.) But they fail to mention

that the 11th Circuit reversed the district court’s decision—on an abuse of

                                          2
        Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 3 of 9




discretion standard, no less—sealing declarations filed with the court. The

Eleventh Circuit emphasized:

      The operations of the courts and the judicial conduct of judges are
      matters of utmost public concern,” Landmark Commc’ns, Inc. v.
      Virginia, 435 U.S. 829, 839, 98 S.Ct. 1535, 1541, 56 L.Ed.2d 1
      (1978), and “[t]he common-law right of access to judicial
      proceedings, an essential component of our system of justice, is
      instrumental in securing the integrity of the process,” Chicago
      Tribune, 263 F.3d at 1311. This right “includes the right to inspect
      and copy public records and documents.” Id. (citation omitted).

480 F.3d at 1245. The Court of Appeals held in Romero: “The public has a right

to access these documents that is more than powerful enough to overcome the

negligible interest of Drummond in preventing public access.” Id. at 1248. The

same is true here, where the purported privacy interest is wholly unsupported by

any evidence or specificity regarding the purported harms. Tellingly, Dominion—

whose purported privacy interest State Defendants assert—has offered no support

for the motion or moved itself. That alone should be dispositive. And this fact

confirms that this motion is about protecting State Defendants from the

embarrassment of a failed voting system they are responsible for rather than any

genuine risk of harm to Dominion’s intellectual property.

      State Defendants’ only other cited authority is Nixon v. Warner Commc’ns,

Inc., 435 U.S. 589 (1978), which concerned recordings involving President Nixon.

Any implied parallel to Dr. Coomer’s testimony is nonsensical. Moreover, the


                                         3
         Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 4 of 9




recordings in that case were not subject to the common law right of public access

because they were subject to the protections of a federal statute, the Presidential

Recordings Act. There is no statutory protection for Dr. Coomer’s testimony.

      Moreover, while it is true that the public’s right of access is not absolute, as

State Defendants note, the 11th Circuit has made clear that the exception is for

discovery matters. 480 F.3d at 1245 (“The right of access does not apply to

discovery….). The Court of Appeals emphasized: “Material filed in connection

with any substantive pretrial motion, unrelated to discovery, is subject to the

common law right of access…. A motion that is ‘presented to the court to invoke

its powers or affect its decisions,’ whether or not characterized as dispositive, is

subject to the public right of access.” Id. (citations omitted). Thus, the exception

to the public right of access that State Defendants seek here for Dr. Coomer’s

testimony is improper. That testimony does not concern discovery, but rather was

provided for this Court to consider in deciding Plaintiffs’ pending preliminary

injunction motions. State Defendants would have this Court commit the same

abuse of discretion that the Eleventh Circuit reversed in Romero.

      Finally, the closest State Defendants come to offering any specific concern

is about “information regarding Dominion’s review of its BMD system in light of

the unique layout on the BMD for the United States Senate special election on the

ballot this year.” (Def.’s Mot. to Seal at 3.) But the layout of that ballot is not

                                           4
        Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 5 of 9




confidential, and the problem Dominion found with its software in its “review of

its BMD system” already is publicly known from the Secretary’s comments to the

press and from the public portions of the September 28, 2020 hearing. (See, e.g.,

Sept. 28, 2020 Hearing Tr. at 5-6.) Dr. Coomer’s “findings” discussed in the

October 2, 2020 hearing were addressed only at a high level. There was no

discussion of the software itself or the underlying code. There is no potential harm

from disclosure, nor have State Defendants articulated any.

                                     CONCLUSION

      This is yet another effort by State Defendants to shield embarrassing

information from the public through improper sealing requests and to dupe the

public into a false sense of confidence in an obviously-unreliable election system.

Confidence generated by withholding vital information is not confidence—it is

deliberate ignorance. State Defendants should not be keeping the public in the

dark. They should have enough confidence in their own election system to subject

that system to public scrutiny—especially since they refuse to subject it to the

scrutiny of their own election security experts. This motion is consistent with their

frivolous objections and interruptions to questioning of Dr. Coomer during the

hearing. Plaintiffs and the public deserve to hear what he had to say regarding the

right to vote in Georgia so they can make an informed decision of how to exercise

that vote in the coming elections.

                                          5
        Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 6 of 9




      The Court should deny this request and publicly release the full transcript at

its earliest convenience



      Respectfully submitted this 2nd day of October, 2020.


 /s/ David D. Cross                           /s/ Halsey G. Knapp, Jr.
David D. Cross (pro hac vice)                Halsey G. Knapp, Jr.
John P. Carlin (pro hac vice)                GA Bar No. 425320
Lyle P. Hedgecock (pro hac vice)             Adam M. Sparks
Mary G. Kaiser (pro hac vice)                GA Bar No. 341578
Robert W. Manoso (pro hac vice)              KREVOLIN & HORST, LLC
MORRISON & FOERSTER LLP                      1201 West Peachtree Street, NW
2000 Pennsylvania Avenue, NW                 Suite 3250
Suite 6000                                   Atlanta, GA 30309
Washington, DC 20006                         (404) 888-9700
(202) 887-1500
    Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg

/s/ Bruce P. Brown                           /s/ Robert A. McGuire, III
Bruce P. Brown                               Robert A. McGuire, III
Georgia Bar No. 064460                       Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                         (ECF No. 125)
1123 Zonolite Rd. NE                         ROBERT MCGUIRE LAW FIRM
Suite 6                                      113 Cherry St. #86685
Atlanta, Georgia 30306                       Seattle, Washington 98104-2205
(404) 881-0700                               (253) 267-8530
                    Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530


                                         6
       Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 7 of 9




Atlanta, Georgia 30326
(404) 869-7600
                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett




                                     7
        Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 8 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of LR 5.1, using font type of Times New

Roman and a point size of 14.

                                             /s/ David D. Cross
                                            David D. Cross




                                        8
         Case 1:17-cv-02989-AT Document 936 Filed 10/02/20 Page 9 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

                           CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2020, a copy of the foregoing

PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO SEAL

OCTOBER 1, 2020 HEARING TRANSCRIPT was electronically filed with the

Clerk of Court using the CM/ECF system, which will automatically send notification

of such filing to all attorneys of record.

                                                  /s/ David D. Cross
                                                 David D. Cross




                                             9
